                                             tolihN




                          Daniel I. Pace
                          PACE LAW OFFICES                              Clapp Peterson Tiemessen Thorsness & John on LLC
                     2    101 E 9th Ave, Ste 7A                                                              101 t7j_j_q
                                                                        DPITJ File# 11:2=1Date Rec'd
                          Anchorage, AK 99501
                     3    Telephone: (907) 222-4003                     Date Served /41--_Resp 0 nse
                          Facsimile: (907) 222-4006                     Scanned Distribution
                     4    Dan®PAcELAWOFFicEs.com                        C,ORFIL POO_ DISC_ WIT_ PIC_ BF_ OTH_

                     5    ATTORNEY FOR PLAINTIFFS
                          Matthew and Nancy Borgman
                     6
                                        IN' kik SUPERIOR COURT FOR THE STATE OF ALASKA
                     7
                                             THIRD JUDICIAL DISTRICT AT ANCHORAGE
                     8
                          MATTHEW BORGMAN, and
                     9    NANCY BORGMAN,
                   10                    Plaintiffs,
                   11            -VS-

                   12     YAMAHA MOTOR
                          CORPORATION, USA.
                   13
                                         Defendant.                         Case No. 3AN 19    -   -                       CI
                   14

                   15                                           COMPLAINT
                   16            COMES NOW the Plaintiffs Matthew and Nancy Borgman through their attorney,
                   17     Daniel I. Pace of the Pace Law Offices, and alleges the following as their complaint:
                   18                                  JURISDICTIONAL ALLEGATIONS
                   19            1.      At all times relevant herein, Plaintiff Matthew Borgman was a resident
                   20     within the State of Alaska, Third Judicial District
                   21            2.      At all times relevant herein, Plaintiff Nancy Borgman was a resident within
   PACE
 Law OFFICES              the State of Alaska, Third Judicial District.
101 50th Ave. Ste IA
Aieritamnit, AK 0111101
  TEL: 9071W4008          Complaint                                                                                 bñÜáÄáí=^
  FAxt 907,2224000        Borgman et at. v. Yamaha Motor Corp., USA, Case No. 3AN 19  -   -                        Page 1 of 5
                                                                                                                 =m~ÖÉ=N=çÑ=T
PialtLAVVArge.coht

                          Case 3:19-cv-00285-HRH Document 1-1 Filed 11/05/19 Page 1 of 7
                    1           3      At all times relevant herein, Defendant Yamaha Motor Corp., USA

                    2    ("Yamaha") was a corporation formed under the laws of the State of California, a

                    3    "manufacturer" as defined under AS 45.27.390(6), and selling marine and motorized

                    4    recreational products in the State of Alaska through authorized dealers.

                    5           4.      The Superior Court has jurisdiction over this action pursuant to AS 22.10.020

                    6    as Plaintiffs are seeking a recovery of money damages in excess of $100,000.00, exclusive

                    7    of costs, interest, and attorney fees.

                    8           5.      Venue is proper in the Third Judicial District pursuant to AS 22.10.030 and

                    9    Alaska Rule of Civil Procedure 3(c) as the claims arose in this judicial district

                  10                                     GENERAL ALLEGATIONS

                  11            6.      Plaintiffs purchased a 2018 Yamaha boat model number RP1800A-TAP,

                  12     #US-YAMCO369H718 ("Boat") from Yamaha through its authorized dealer

                  13            7:      The Boat is a "marine product" as defined by AS 45.27390(7) and had a

                  14     manufacturer's "warranty" as defined by AS 4527.390(13) from Yamaha.

                  15            8.      The Boat did not conform to the warranty.

                  16            9.      Plaintiffs reported the nonconformities to the manufacture's authorized

                   17    dealer during the term of the warranty.

                   18           10.     The manufacturer or its authorized dealer did not make the necessary repairs

                   19    to conform the Boat to the warranty during the warranty term after a reasonable number of

                  20     attempts.

                  21             11.    Plaintiffs requested a refund of the purchase price of the Boat under AS
   PACE
 LAW OFFICES             45.27.190 by giving written notice by certified mail pursuant to AS 45.27.200 to Yamaha
101 8 fith Ave, Kt. 7A
Atuilinnan& AK 00001
  TEL: 007qekkaos        Complaint                                                                           bñÜáÄáí=^
  Fa: 007•2224000        Borgman et al. v. Yamaha Motor Corp., USA, Case No. 3AN-19-                    Page  2 of 5
                                                                                                         =m~ÖÉ=O=çÑ=T
PAceLovOnwas.cou

                         Case 3:19-cv-00285-HRH Document 1-1 Filed 11/05/19 Page 2 of 7
                                            taIN                                     rot\



                  1    and its authorized dealer before 60 days had elapsed of the termination of the warranty

                  2    period.

                  3              12.   After Yamaha received the written request for a refund of the Boat, Yamaha

                  4    failed to conform the Boat to the warranty within 30 days of receipt of said written request.

                  5              13.   After Yamaha received the written request for a refund of the Boat, Yamaha

                  6    failed to issue Plaintiffs a refund of the purchase price of the Boat within 60 days after the

                  7    mailing of the written request.

                  8              14.   As of today's date, the Boat is still out of use because Yamaha has failed to

                  9    make the necessary repairs.

                10               15.   Yamaha has intentionally, with reckless disregard, and/or negligently failed

                11     to conform the Boat to the warranty.

                12               16.   Defendant's conduct has caused Plaintiffs emotional distress and economic

                13     damages.

                14                                              COUNT I
                                  Violation of Alaska's Unfair Trade Practice Act, AS 45.50.471(b)(56)
                15
                                 17. Previous paragraphs are incorporated herein.
                16
                                 18. Yamaha engaged in an unfair or deceptive act or practice when Yamaha
                 17
                       failed to refund Plaintiffs the purchase price of the Boat.
                 18
                                 19. The act or practice occurred in the conduct of trade or commerce.
                19
                                 20. Plaintiffs suffered an ascertainable loss of money or property as a result of
                20
                       the deceptive or unfair act or practice.
                21
     PACE
 LAW OFFICES
WI 13 Mk Ave. Ste ?A
ArniasAnn, AK ORM
 TEL:007122403         Complaint                                                                          bñÜáÄáí=^
 FAZ 007-222.400
PAcalomernaw.com
                       Borgman etal. v. Yamaha Motor Corp., USA,    Case No. 3AN-19-                   =m~ÖÉ=P=çÑ=T
                                                                                                       Page 3 of 5

                       Case 3:19-cv-00285-HRH Document 1-1 Filed 11/05/19 Page 3 of 7
                -i
%                                                                                    "06%
            .
                                              fliks




                       1                                          COUNT II
                                        Violation of Alaska's Unfair Trade Practice Act, AS 45.50.471
                       2.
                                   21. Previous paragraphs are incorporated herein.
                       3
                                   22. Defendant engaged in an unfair or deceptive act or practice when Yamaha
                       4
                            failed to make the necessary repairs to conform Plaintiffs' Boat to the warranty.
                       5
                                   23. The act or practice occurred in the conduct of trade or commerce.
                       6
                                   24. Plaintiffs suffered an ascertainable loss of money or property as a result of
                       7
                            the deceptive or unfair act or practice.
                       8
                                                              PRAYER FOR RELIEF
                       9
                                   Wherefore, the Plaintiffs Matthew and Nancy Borgman requests they be awarded
                     10
                            the following relief
                     11
                                   1      An award of special and general damages in an amount to be proven at trial.
                     12
                                   2.     An award of statutory damages in an amount to be proven at trial.
                     13
                                   3.     An award of prejudgment interest, post judgment interest, costs and up to and
                     14
                            including full reasonable attorney's fees incurred in bringing this action.
                     15
                                   4.     An award of punitive damages based on the outrageous, wanton, willful, and
                     16
                            intentional conduct of Defendant.
                     17
                            ill
                     18
                            HI
                     19
                            I/l
                     20

                     21
      PACE
    LAW OFFICES
101 E 0113 Ave, Ste TA
Atonforuinit, AM 00A0I
  WU 007.2512-4003          Complaint                                                                           bñÜáÄáí=^
    FAX: O07422-4000        Borgman et al. v. Yamaha Molar Corp., USA,   Case No. 3AN-19-                 Page 4 of 5
                                                                                                           =m~ÖÉ=Q=çÑ=T
naLtwOrticas.cau

                            Case 3:19-cv-00285-HRH Document 1-1 Filed 11/05/19 Page 4 of 7
                                                                                     411%




                                  5.     Any additional relief, including equitable relief, the Court deems appropriate

                      2     under the circumstances.

                      3                   DATED this 1-   141'‘ day of October, 2019, at Anchorage, Alaska.
                      4                                                  PACE LAW OFFICES
                                                                         Attorney for Plaintiffs
                      5                                                  Matthew and. Nancy Borman r---

                      6

                      7                                                  Daniel I. Pace
                                                                         Alaska Bar No. 1305008
                      8

                      9

                     10

                     11



                     13

                     14

                     15

                     16

                     17

                     18

                     19

                     20

                     21
    PACE
  LAW OFFICES
101 It 1111t Ave, HI,. 7A
Aso guir.m. AK 00501
  Ttu.: U117•2221003        Complaint                                                                        bñÜáÄáí=^
   KW 007122- ionn          Borgman et al. v. Yamaha Motor Corp., USA,    Case No. 3AN-19-                   Page 5 of 5
                                                                                                          =m~ÖÉ=R=çÑ=T
l'AcCLINOrricy.s.cog

                            Case 3:19-cv-00285-HRH Document 1-1 Filed 11/05/19 Page 5 of 7
                 IN THE DISTRICT/SUPERIOR COURT FOR THE STATE OF ALASKA
                                      AT ANCHORAGE
Matthew Borgman, and
                                                           )

Nancy Borgman,                                             )


                               Plaintiff(s),               )


VS.                                                        )


                                                           )


                                                           )
                                                                   CASE NO. 3AN- 19-    o        C..1-
Yamaha Motor Corporation, USA,
                                                           )


                                                           )
                                                                              SUMMONS AND
                               Defendant(s).               )
                                                                         NOTICE TO BOTH PARTIES
      )
                                                                         OF JUDICIAL ASSIGNMENT
To Defendant: Yamaha Motor Corporation, USA
You are hereby summoned and required to file with the court a written answer to the complaint
which accompanies this summons. Your answer must be filed with the court at 825 W. 4th
Ave., Anchorage, Alaska 99501 within 20 days* after the day you receive this summons. In
addition, a copy of your answer must be sent to the plaintiff's attorney or plaintiff (if
unrepresented) Daniel Pace                                           , whose address is:
Pace Law Offices, 101 E 9th Ave.. Ste 7A. Anchorage. AK 99501

If you fail to file your answer within the required time, a default judgment may be entered
against you for the relief demanded in the complaint.

If you are not represented by an attorney, you must Inform the court and all other parties in
this case, in writing, of your current mailing address and any future changes to your mailing
address and telephone number. You may use court form Notice of Change of Address /
 Telephone Number (TF-955), available at the clerk's office or on the court system's website at
https://public.courts.alaska ,gov/web/forms/docs/tf-955.pdf to inform the court. - OR - If you
have an attorney, the attorney must comply with Alaska R. Civ. P. 5(i).

                                NOTICE OF JUDICIAL ASSIGNMENT
TO: Plaintiff and Defendant
Yopre hereby given notice that:
g     This case has been assigned to Superior Court Judge
      and to a magistrate judge.
      This case has been assigned to Priist-600
                                             Judge
                                                                     CLERK OF COURT
                                                          ••
                                   t•'




      1071-«70(
               Date                            ........        .                  Deputy Clerk
                                               •
Icvrtify that on 11)  /01    a copy of this Summons was 0 mailed Er -61;en to
IV plaintiff     0   plaintiff's counsel along with a copy of the
0 Domestic Relations Procedural Order 0 Ovil Pre-Trial Order
to serve on the defendant with the summons.
Deputy Clerk        k
* The State or a state officer or agency named as a defendant has 40 days to file its answer. If
you have been served with this summons outside the United States, you also have 40 days to
file your answer.
                                                                                              bñÜáÄáí=^
                                                                                          =m~ÖÉ=S=çÑ=T
CIV-100 ANCH (10/17)(cs)                                            Civil Rules 4, 5, 12, 42(c), 55
SUMMONS
      Case 3:19-cv-00285-HRH Document 1-1 Filed 11/05/19 Page 6 of 7
                                                                                                                          null /ALL
                                                                                                      Transmittal Number: 20515973
Notice of Service of Process                                                                            Date Processed: 10/0912019

Primary Contact:            Mike Grbic
                            Yamaha Motor Corporation, U.S.A.
                            6555 KateIla Ave
                            Tax Department
                            Cypress, CA 90630-5101
Electronic copy provided to:                   Gaby Aragon
                                               Mary Nakamura
                                               Anne Pope

Entity:                                       Yamaha Motor Corporation, U.S.A.
                                              Entity ID Number 0636874
Entity Served:                                Yamaha Motor Corporation, USA
Title of Action:                               Matthew Borgman vs. Yamaha Motor Corporation, USA
Document(s) Type:                              OTHER: Summons, Notice and Complaint
Nature of Action:                              Breach of Warranty
Court/Agency:                                 Anchorage Superior Court, AK
Case/Reference No:                            3AN-19-10398CI
Jurisdiction Served:                          Alaska
Date Served on CSC:                            10/07/2019
Answer or Appearance Due:                     20 Days
Originally Served On:                          CSC
How Served:                                    Certified Mail
Sender Information:                            Daniel I. Pace
                                               907-222-4003

Information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

                                 To avoid potential delay, please do not send your response to CSC
                    251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 I sop@cscglobalcom




                                                                                                                               bñÜáÄáí=^
                                                                                                                            =m~ÖÉ=T=çÑ=T

              Case 3:19-cv-00285-HRH Document 1-1 Filed 11/05/19 Page 7 of 7
